t c memo united_states tax_court christopher j and vickilynn m mccann petitioners v commissioner of internal revenue respondent docket no filed date a albert ajubita and wanda l theriot for petitioners susan s canavello for respondent memorandum findings_of_fact and opinion colvin judge respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax for petitioners received dollar_figure in in settlement of a medical malpractice lawsuit respondent concedes that dollar_figure of that amount is excludable under sec_104 the sole issue for decision is whether the remaining dollar_figure is also - - excludable from income under sec_104 as petitioners contend or is interest includable in income under sec_61 as respondent contends we hold that it is interest unless otherwise specified section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioners resided in slidell louisiana when they filed the petition a the lawsuit sec_1 the first dollar_figure of damages on date petitioners filed a medical malpractice lawsuit against pendleton memorial methodist hospital et al pendleton hospital in the civil district_court for the parish of new orleans louisiana state court louisiana law limits the liability of qualified health care providers for malpractice claims to dollar_figure plus interest la rev stat ann sec_40 b west in date petitioners settled their claim against pendleton hospital for dollar_figure this ended the hospital’s liability for the first dollar_figure under the louisiana medical malpractice act - - the remaining dollar_figure of damages under louisiana law the louisiana patient’s compensation fund lpcf pays medical malpractice awards greater than dollar_figure up to a ceiling of dollar_figure plus interest and additional_amounts for continuing health care costs la rev stat ann sec_40 b west id sec_40 dollar_figure a c west supp on date the state court held that petitioners could seek from lpcf up to dollar_figure plus interest in connection with their malpractice claim against pendleton hospital petitioners sued to obtain those additional damages and interest from lpcf on date after a trial and jury verdict the state court entered a dollar_figure judgment against lpcf for petitioners on date petitioners filed a motion to f1ix interest and costs based on their claim that lpcf was unfairly delaying payment of the judgment on date the state court granted petitioners’ motion to fix interest and costs and ordered lpcf to pay costs of dollar_figure interest on dollar_figure from date to date and interest on dollar_figure from date until paid petitioners’ malpractice counsel computed the interest owed by lpcf as of date to be dollar_figure with interest continuing to accrue at a rate of dollar_figure per day until paid q4e- on date the state court reduced the date judgment against lpcf by dollar_figure to account for the settlement with pendleton hospital thus judgment for petitioners totaled dollar_figure plus interest lpcf appealed the state court judgment on date the louisiana court of appeal for the fourth circuit affirmed the judgment b the settlement petitioners and lpcf settled the case for dollar_figure in date on date lpcf paid dollar_figure to petitioners and their attorneys lpcf noted on the check that dollar_figure of the payment was for general damages and dollar_figure was for interest lpcf calculated interest and attached the calculation to the check the state court approved the compromise and settlement of the lawsuit on date on that date the state court granted a joint motion filed by petitioners and lpcf to dismiss petitioners’ case with prejudice on date petitioners signed a receipt release and compromise_agreement with indemnity rrc agreement in which they acknowledged receipt of dollar_figure from lpcf and released lpcf from any further liability the rrc agreement provides that lpcf was released from any and all rights claims demands causes of action damages including but not limited to general and special damages liabilities penalties interest attorneys’ fees claims for past and future medical --- - care treatment and expenses and claims for past and future loss of wages and or loss of earning capacity of any and every nature and kind whatsoever past present or future arising out of pertaining to or in any way connected with or resulting from directly or indirectly the lawsuit the lawsuit’s subject matter and or the facts acts or omissions alleged in the lawsuit further the mccanns agree to hold harmless indemnify and defend the released parties with their choice of legal counsel from and against any and all rights claims demands causes of action damages including but not limited to general and special damages liabilities penalties interest attorneys’ fees claims for past and future medical_care treatment and expenses including but not limited to any such claim asserted by medicare medicaid any government assistance program or any private health or other insurer and claims for past and future loss of wages and or loss of earning capacity of any and every nature and kind whatsoever past present or future arising out of pertaining to or in any way connected with or resulting from directly or indirectly the lawsuit the lawsuit’s subject matter and or the facts acts or omissions alleged in the lawsuit and which already have been or might hereafter be asserted by anyone against the released parties emphasis added the rrc agreement also provides payments in consideration of the receipt release and indemnification set forth herein the pcf lpcf hereby pays the sum of eight hundred thirty-nine sic and no dollars dollar_figure to the mccanns receipt of which the mccanns hereby acknowledge the rrc agreement does not allocate the dollar_figure payment among damages interest and costs petitioners’ counsel and lpcf signed the rrc agreement petitioners signed a release and satisfaction of judgment on date in which they agreed that the judgment as amended - - in the amount of four hundred thousand and no dollars dollar_figure plus legal_interest from the date of judicial demand plus costs in the amount of eight thousand five hundred eighty-eight and dollars dollar_figure in favor of christopher j mccann iii and vickilynn m mccann and against the louisiana patient’s compensation fund has been paid in full petitioners also agreed that all claims and causes of action that they might have had against lpcf were fully satisfied and released by the dollar_figure payment cc respondent’s determination respondent determined that dollar_figure of the dollar_figure was prejudgment_interest and was includable in petitioners’ income respondent calculated that amount as follows dollar_figure less dollar_figure damages equals dollar_figure dollar_figure multiplied by percent the percentage of the proceeds paid as attorney’s fees equals dollar_figure dollar_figure plus dollar_figure' of legal expenses equals dollar_figure dollar_figure less dollar_figure equals dollar_figure at trial respondent conceded that dollar_figure of the dollar_figure amount was not interest we note that dollar_figure i sec_52 percent of dollar_figure and that dollar_figure i sec_52 percent of dollar_figure the total amount of legal expenses that petitioners incurred in the state court action - opinion a contentions of the parties and background petitioners contend that all of the dollar_figure payment is excludable from gross_income as damages for personal injuries under sec_104 and that none is includable in income as interest respondent contends that dollar_figure of the dollar_figure settlement is interest includable as income under sec_61 we agree with respondent for reasons discussed below petitioners bear the burden of proving that they may exclude the dollar_figure lpcf payment from income under sec_104 a rule a gross_income does not include damages received whether by suit or agreement on account of personal injuries or sickness sec_104 however interest received on damage awards for personal injuries is not received on account of personal injuries or sickness and is not excludable from income under sec_104 rozpad v commissioner f 3d1 1st cir affg tcmemo_1997_528 brabson v united_states petitioners do not contend that respondent bears the burden of proving that sec_104 does not apply rule a the small_business job protection act of publaw_104_188 sec a 110_stat_1838 amended sec_104 to limit the exclusion to amounts received for personal physical injuries or physical sickness the amount at issue in this case was received before the effective date of the amendment and thus the amended version of sec_104 does not apply f 3d 10th cir 100_tc_124 affd without published opinion 25_f3d_1048 6th cir greer v commissioner tcmemo_2000_25 delaney v commissioner tcmemo_1995_378 affd 99_f3d_20 lst cir b whether lpcf paid more than dollar_figure for personal injuries the following facts show that lpcf did not pay petitioners more than dollar_figure for personal injuries lpcf had no reason to pay more than dollar_figure for personal injuries the maximum liability under la rev stat ann sec_40 b for medical malpractice claims is dollar_figure the state court credited lpcf with dollar_figure for petitioners’ earlier settlement with pendleton hospital thus lpcf’s liability for personal injury damages was limited to dollar_figure under louisiana law id we infer from this fact that lpcf did not pay more than dollar_figure in damages for personal injuries lpcf’s allocation lpcf allocated dollar_figure of the dollar_figure payment to general damages and dollar_figure to interest the settlement negotiations and settlement agreement petitioners contend that the settlement negotiations and settlement agreement show that the entire dollar_figure payment was damages for personal injuries petitioners contend that lpcf negotiated the settlement to replace the state court judgment --- - because lpcf was concerned that the malpractice cap would be ruled unconstitutional by the louisiana supreme court which could expose lpcf to even greater liability petitioners contend that lpcf’s concern about the constitutionality of the malpractice cap caused it to agree to pay the entire dollar_figure payment for personal injuries petitioners’ contention is unconvincing because the louisiana supreme court held the malpractice cap constitutional before the parties in this case signed the rrc agreement butler v flint goodrich hosp so 2d la and because there is no evidence that lpcf was concerned about the constitutionality of the malpractice cap petitioners contend that lpcf negotiated to pay no interest we disagree there is no evidence about what transpired during the settlement negotiations or that the parties discussed allocation of the settlement payment between interest and damages on account of personal injuries cf 87_f3d_682 5th cir in the rrc agreement petitioners released various claims including damages and interest in exchange for the dollar_figure payment petitioners contend that this release shows that none of the dollar_figure payment is for interest petitioners also contend that the rrc agreement shows that lpcf paid them wholly on account of personal injuries and that we should give effect to the rrc agreement here as we did to the settlement agreement in -- - mcshane v commissioner tcmemo_1987_151 the taxpayers in mcshane settled a personal injury lawsuit the settlement agreement in mcshane stated that amounts to be paid did not include costs or interest in mcshane we found that the payments were entirely for the taxpayers’ personal injuries mcshane is distinguishable because the rrc agreement does not state that the settlement payment did not include interest ’ conclusion neither the settlement negotiations nor the rrc agreement shows that the entire dollar_figure payment was damages for personal injuries the rrc agreement does not allocate the dollar_figure payment between damages and interest or state whether any of the payment is for interest cf id settlement agreement stated that payment included no interest we conclude that lpcf did not pay petitioners more than dollar_figure for personal injuries thus petitioners have not shown that respondent’s determination as adjusted is incorrect because mcshane v commissioner tcmemo_1987_151 is distinguishable we need not decide petitioners’ contention that neither 154_f3d_1 lst cir affg tcmemo_1997_528 nor 99_f3d_20 1st cir affg tcmemo_1995_378 overruled mcshane petitioners contend that under 70_f3d_34 5th cir affg in part and revg in part 102_tc_116 the character of the settlement payment is determined solely by the language of the settlement agreement in light of our conclusion regarding the rrc agreement we need not further consider petitioners’ reliance on robinson c whether there was no interest because the rrc agreement replaced the state court judgment petitioners contend that no part of the dollar_figure payment was for interest because the rrc agreement replaced the state court judgment as a result there was no judgment and if there was no judgment there was no interest we disagree the u s court_of_appeals for the first circuit rejected that argument in rozpad v commissioner f 3d pincite and held that a settlement that allocates along the same lines for damages and interest as a prior jury verdict and judgment that included separately_stated damages and interest includes a pro_rata share of interest id citing 70_f3d_34 5th cir affg in part and revg in part 102_tc_116 in rozpad v commissioner supra pincite the court_of_appeals stated that absent a contrary allocation as in mcshane it is fair to assume that interest and damages compose the same proportion of a settlement as of the prior judgment replaced by that settlement consistent with rozpad we conclude that the settlement paid_by lpcf to petitioners included interest and damages in the same proportion as the prior state court judgment petitioners’ contention that the holding in rozpad does not apply here because it was decided by the u s court_of_appeals for the first circuit misses the mark we followed rozpad in greer v commissioner tcmemo_2000_25 where we decided whether an lpcf payment under louisiana law included interest which was not excludable from income under sec_104 a as in greer the reasoning of rozpad is helpful in deciding this issue petitioners contend that greer is distinguishable because the agreement and the satisfaction of judgment in that case did not state that the settlement was entirely for personal injuries we disagree the rrc agreement is similar to the agreement and the satisfaction of judgment in greer because the agreement in each case was silent as to whether any part of the settlement was for interest the check from lpcf to the taxpayer in greer bore a numerical code which indicated that part of the payment was for interest here the lpcf check to petitioners also bore a numerical code which indicated dollar_figure of the payment was for interest d conclusion we conclude that dollar_figure of the dollar_figure payment was interest to reflect respondent’s concession and the foregoing decision will be entered under rule
